Order unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: Special Term properly concluded that the affirmative defenses and counterclaims were without merit and granted summary judgment to plaintiff in this mortgage foreclosure action. The court erred, however, in providing in its second decretal paragraph for adjustments and setoffs to the amount found to be due under the bond and mortgage. Plaintiff is entitled to enforce the mortgage in accordance with its terms pursuant to RPAPL article 13. Accordingly, the second decretal paragraph is modified to provide that the Referee compute the actual amount due, including any sums that may be owing for rental under paragraph 13 of the bond and mortgage. (Appeal from order of Supreme Court, Lewis County, Miller, J.—appoint referee.) Present—Hancock, Jr., J. P., Callahan, Denman, Green and Pine, JJ.